Citation Nr: 1426244	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  13-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a heart disability to include ischemic heart disease. 

2.  Entitlement to an initial rating higher than 30 percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In April 2014, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

Although the Veteran initially filed a claim for service connection for ischemic heart disease, as reflected on the title page, the Board has restyled the issue to include any potentially relevant heart problems raised in the record, which includes ischemic heart disease. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a heart disability.  In February 2013, an opinion was rendered by a VA examiner.  The February 2013 VA examiner reviewed the records and concluded that there was no evidence that the Veteran has coronary artery disease or ischemic heart disease.  The examiner, however, commented that the Veteran may have other cardiac conditions.  In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine if he has a heart disability, and if so whether such is related to service to include any herbicide exposure.  

Regarding his claim for an initial rating higher than 30 percent for PTSD, the Board notes that the Veteran reports being seen regularly at the Vet Center in St. George, Utah by Jim Allen.  These records should be obtained and associated with the record.  Also, according to the Veteran, his PTSD continues to worsen.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary to obtain outstanding treatment records and to afford the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's disabilities at issue herein.  These records should include records from the St. George, Utah Veterans Center.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his heart and psychiatric disabilities.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine whether he has a heart disability and, if so, whether such is related to service.  The examiner must be provided access to the appellant's claims folder, to include Virtual VA.  After examining the Veteran and reviewing the claims folder, the examiner should identify any cardiac pathology observed, with separate diagnoses, if necessary.  The examiner should also provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any heart disability identified on examination is causally related to the Veteran's active service or any incident therein to include herbicide exposure.  A detailed rationale for all opinions expressed should be provided.

3. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his PTSD.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include Virtual VA.  Functional impairment and interference with employability should be addressed.  A complete rationale should be provided for any opinion expressed.

4. After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



